                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                           CRIMINAL ACTION NO. 19-00104-01

VERSUS                                             JUDGE S. MAURICE HICKS, JR.

ANTONIO AVILA-TRUJILLO (01)                        MAGISTRATE JUDGE HORNSBY


                                         ORDER

        The Report and Recommendation of the Magistrate Judge having been considered,

and the parties having waived their objections thereto;

        It is hereby ordered, adjudged, and decreed that Defendant’s guilty plea is accepted,

and the court hereby adjudges Defendant guilty of the offense charged in Count 1 of the

Indictment.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 1st day of August,

2019.
